COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Alief Independent School District v. Anthony Velazquez

Appellate case number:     01-22-00444-CV

Trial court case number: 2021-42160

Trial court:               80th District Court of Harris County

       On October 11, 2022, the First Supplemental Clerk’s Record was filed. The
correspondence in the First Supplemental Clerk’s Record indicated the following was attached:

       Image No: 100195815; Exhibit 2 to Alief ISD’s First Amended Plea to the Jurisdiction
       (delivered via courier on February 3, 2022, as a USB flash drive, as requested by the court
       clerk and on October 4, 2022, as a document containing a link to video).

The First Supplemental Clerk’s Record only contained a non-functioning “video link” and not
the original USB flash drive.

         Texas Rule of Appellate Procedure 34.5(f) concerns original documents and provides that
on any parties’ motion, or on its own initiative, this Court may direct the trial court clerk to send
it any original documents. TEX. R. APP. P. 34.5(f). Accordingly, the Court requests that the
district clerk file the USB flash drive that contains Exhibit 2 to Alief ISD’s First Amended Plea
to the Jurisdiction. The flash drive must be filed in a Second Supplemental Clerk’s Record
within five days of the date of this order.

       The Clerk of this Court is directed to cooperate with the trial court, as appropriate, to
provide for the safekeeping, transportation, and return of the original exhibit.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: December 9, 2022